Title: To James Madison from James Monroe, 30 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON april 30. 1815
                    
                    Mr. Dallas inform’d me that he had forwarded to you a communication to him from Phila., founded on an acct. from Rochelle in France of the restoration of Boniparte in march last. The details which have reached us, give to the report a strong claim to credit, independently, of other circumstances making such an event highly probable. The whole army, marshalls, generals, & soldiers, have been I presume always with him. They submitted from necessity, with intention to rise, as soon as the crisis had passed. Talleyrand it is said has gone off with the Bourbons. Few others will accompany them, for I do not think, that this restoration, was much promoted by internal treason, tho’ the disposition with many might favor it. The old nobility was never trusted, and ought not to be considerd Traitors; and so quick was the mov’ment, & evidently the result of foreign force, and general the submission & adherence, even of Boniparte’s best friends afterwards, that it will be difficult to discriminate between those who wishd a change, & those who submitted by necessity. Marmont, & the other marshall, or genl., who commanded at Paris, were I presume traitors, for they did not do their duty according to the opinion I have formd.
                    What effect will this event have on us, is an important question? An immediate war between France & Engld., seems likely to be the consequence; indeed reports state that Boniparte had seizd all British property in France, which would be an act of hostility. It is said that the arch duke charles had set out for Paris at the head of 25000 men, with Boniparte’s wife & child, and that Murat had made his peace with him. If these facts be true, his restoration is probably an affair of concert, between him, the marshalls of France, Austria & murat.
                    Ought our squadron to sail for the mediteranean, or our army to be disbanded, untill we know on what ground this event will place us, with both the parties? The British govt. will make up its mind either to renew impressment, blockades &ce, or to respect our rights and conciliate the ustates. If they adopt the first alternative, I should not be surprised, if they seizd our squadron, accompanying it with a declaration, that considering us the tools of France, or rather of Boniparte, and he being restor’d, & having declard war against them, they could not do otherwise, than consider us, also, at war with them. The Algerine war, in itself, is little more than a mere training exercise for our naval force. In the mediteranean, it will be an

hostage, in the hands of Engld. for our good beheaviour, for I am satisfied she would station a force in some quarter, bearing on it, so as to enable her to take it whenever she thought fit. The question relating to the army rests on the same ground, in its application to the belligerents; it differs from it only, in regard to ourselves, & particularly the law for disbanding it. I think that our escape from an[o]ther war, from impressment & unlawful blockades, and other calamities, will depend probably on the attitude which we now take. If it is inferrd from any strong circumstance, that we will not maintain the rights, for which we lately contended, by war, the British govt. will immediately renew the violation of them. These points merit great consideration. I mer[e]ly hint the ideas which have occurrd without having thoroughly examind them. With affecte. respect
                    
                        
                            Jas Monroe
                        
                    
                